


Exhibit 10.2


JEFFREY C. HAWKEN
NONCOMPETITION AGREEMENT


THIS NONCOMPETITION AGREEMENT (this “Agreement”) is dated as of January 1, 2013,
by and among Kilroy Realty Corporation, a Maryland corporation (“Kilroy), Kilroy
Realty, L.P., a Delaware limited partnership (the “Operating Partnership”), and
Jeffrey C. Hawken (the “Executive”). Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the
Employment Agreement.
WHEREAS, Kilroy, the Operating Partnership, and the Executive entered into an
Employment Agreement, effective as of January 1, 2013 (the “Employment
Agreement”); and
WHEREAS, Kilroy, the Operating Partnership and the Executive would like to enter
into this Agreement to implement Section 11(a) of the Employment Agreement.
NOW, THEREFORE, in furtherance of the foregoing and in exchange for good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:
1.    Noncompetition.
(a)    At any time during the Term and for one (1) year following a Change in
Control, the Executive shall be prohibited from engaging in Competition (as such
term is defined below) with the Operating Partnership, Kilroy or any of their
respective subsidiaries and affiliates.
(b)    The term “Competition” for purposes of this Agreement shall mean the
taking of any of the following actions by the Executive: (A) conducting,
directly or indirectly, real property development, acquisition, sale or
management activity if such activity relates to a Material Business, whether
such business is conducted by the Executive individually or as principal,
partner, officer, director, consultant, employee, stockholder or manager of any
person, partnership, corporation, limited liability company or any other entity;
and (B) owning interests in office or industrial real property or other real
property which are competitive, directly or indirectly, with any Material
Business carried on, directly or through one or more subsidiaries or affiliates
or otherwise, by the Operating Partnership or Kilroy, in the same geographic
area.
Notwithstanding the foregoing, the term “Competition” shall be deemed to
exclude:
(i)    the Executive's ownership of a passive interest in real property;
(ii)    the Executive participating in the following activities: (a) activities
relating to real estate development in geographic regions where none of the
Operating Partnership, Kilroy or their respective subsidiaries or affiliates are
engaged in business; (b) activities involving products (X) which are not
competitive, directly or indirectly, with any Material Business carried on by
the Operating Partnership, Kilroy, or any of their respective subsidiaries or
affiliates, (Y) with which none of the Operating Partnership, Kilroy, or their
respective subsidiaries or affiliates are involved, and (Z) which do not
conflict with any of the activities of the Operating Partnership, Kilroy, or
their respective subsidiaries or affiliates; (c) any activities in which the
Executive was




--------------------------------------------------------------------------------




engaged prior to a Change in Control that were not Competition or for which a
waiver was granted by the Board and (d) serving as a director of a for-profit
business engaged in the activities described in Section 1(b)(ii)(a) or Section
1(b)(ii)(b); and
(iii)    the Executive becoming a principal, partner, officer, director,
consultant, employee, stockholder or manager of any person, partnership,
corporation, limited liability company or any other entity, which does not,
directly or indirectly, engage in any activity that would be Competition if
engaged in by the Executive individually.
For purposes of determining the meaning of “Competition” following the Term, the
business carried on, directly or through one or more subsidiaries or affiliates
or otherwise, by the Operating Partnership or Kilroy, and the geographic
location of such business, shall be based on the business carried on at the end
of the Term, or the business reasonably expected to be carried on by the
Operating Partnership, Kilroy, or their respective subsidiaries or affiliates
prior to the date of the Change in Control. A “Material Business” is any real
property business or segment (e.g., the business of owning, developing,
acquiring and/or managing commercial real estate office properties) from which
(i) during the preceding 12 months the Operating Partnership and/or Kilroy
derived more than 10% of its revenues (such percentage determined on a pro forma
basis for any business acquired during such 12 month period as if the
acquisition had occurred at the beginning of such 12 month period), or (ii) it
is reasonably expected that the Operating Partnership and/or Kilroy will derive
more than 10% of its revenues during the one (1) year following a Change in
Control. Notwithstanding the foregoing, the Executive shall have the ability to
make investments to protect and maintain his tax position for federal income tax
purposes in all interests held by the Executive in the Operating Partnership at
the time of termination of the Executive's employment.
2.    Specific Performance; Waiver of Jury Trial. The Executive acknowledges
that, in the event of breach by the Executive of the terms of Section 1 hereof,
the remedies at law afforded to the Operating Partnership or Kilroy may be
inadequate and the Operating Partnership or Kilroy shall be entitled to
institute legal proceedings to enforce the specific performance of this
Agreement by the Executive, to enjoin the Executive from any further violation
of Section 1 hereof, and to exercise such remedies cumulatively or in
conjunction with all other rights and remedies provided by law and not otherwise
limited by this Agreement. The Executive, the Operating Partnership, and Kilroy
agree to waive their rights to a jury trial for any claim or cause of action
based upon or arising out of this Agreement or any dealings between them
relating to the subject matter of this Agreement.
3.    Attorneys' Fees. If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach or default in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to recover reasonable attorneys' fees and
other costs incurred in that action or proceeding, including any appeal of such
action or proceeding, in addition to any other relief to which that party may be
entitled.
4.    Survival. This Agreement shall survive the termination of Executive's
employment and the assignment of this Agreement by the Operating Partnership or
Kilroy to any successor to their respective business as provided in Section 8.
5.    Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering any other provisions of this
Agreement invalid, illegal or unenforceable in any other jurisdiction. If any
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.




--------------------------------------------------------------------------------




6.    Governing Law and Venue. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the laws of the State of California,
without regard to the conflict of laws principles thereof. Executive expressly
consents to personal jurisdiction and venue in the state and federal courts (a)
for the county in which the principal place of the Operating Partnership's
business is located for any lawsuit filed there against Executive by the
Operating Partnership arising from or related to this Agreement, or (b) for the
county in which the principal place of Kilroy's business is located for any
lawsuit filed there against Executive by Kilroy arising from or related to this
Agreement.
7.    Entire Agreement. Subject to Section 3(b) of the Employment Agreement,
this Agreement contains the entire agreement and understanding between the
Operating Partnership, Kilroy and the Executive with respect to the subject
matter hereof, and supersedes all prior agreements and understandings with
respect to the subject matter hereof, and the parties hereto have made no
representations, promises, agreements or understandings, written or oral,
relating to the subject matter of this Agreement which are not set forth herein.
This Agreement shall not be changed unless in writing and signed by both the
Executive and an authorized representative of the Operating Partnership and
Kilroy.
8.    Assignment. This Agreement may not be assigned by the Executive, but may
be assigned by the Operating Partnership and Kilroy to any successor to their
respective business and will inure to the benefit of and be binding upon any
such successor.
9.    Notice. Each party hereto must deliver all notices or other communications
required or permitted under this Agreement in writing to the other parties in
accordance with the notice provisions set forth in Section 13(d) of the
Employment Agreement. For the purpose of clarification, any notice or other
communication to the Operating Partnership should be sent in accordance with the
processes and procedures applicable to sending notices or communications to
Kilroy as set forth in Section 13(d) of the Employment Agreement.
10.    Waiver. Any waiver or failure to enforce any provision of this Agreement
on one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.
11.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
12.    The Executive's Acknowledgment. The Executive acknowledges (a) that he
has had the opportunity to consult with independent counsel of his own choice
concerning this Agreement, and (b) that he has read and understands the
Agreement, is fully aware of its legal effect, has not acted in reliance upon
any representations or promises made by the Operating Partnership or Kilroy
other than those contained in writing herein, and has entered into the Agreement
freely based on his own judgment.


(Signature Page Follows)
















--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.






Kilroy Realty Corporation,
a Maryland corporation


By:     _/s/ Tyler H. Rose____ _____
Tyler H. Rose,
Executive Vice President, Chief Financial Officer and Secretary


By:     __/s/ Joseph E. Magri ______
Joseph E. Magri,
Vice President, Corporate Counsel
                        
KILROY REALTY, L.P.,
a Delaware limited partnership


By:    KILROY REALTY CORPORATION,
a Maryland corporation
its general partner


By:     _/s/ Tyler H. Rose_______
Tyler H. Rose,
Executive Vice President, Chief Financial Officer and Secretary


By:     _/s/ Joseph E. Magri _____
Joseph E. Magri,
Vice President, Corporate Counsel


    


EXECUTIVE
_/s/ Jeffrey C. Hawken_________
Jeffrey C. Hawken








